
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.30



EXECUTIVE OFFICER COMPENSATION


1)    Base Salary

        The Board of Directors annually reviews each executive officer's salary.
The Board considers the following with respect to the determination of an
individual executive officer's base salary: performance and contribution to the
Company, including length of service in the position, comparative compensation
levels of other companies, including periodic compensation studies performed by
independent compensation and benefit consultants, overall competitive
environment for executives and the level of compensation considered necessary to
attract and retain executive talent, historical compensation and performance
levels for the Company; and a desire to adhere to Internal Revenue Code
Section 162(m) regulations on deductible compensation, thus maximizing the
Company's ability to receive federal income tax deductions.

        Companies used in comparative analyses for the purpose of determining
each executive officer's salary are selected periodically with the assistance of
professional compensation consultants. Selection of such companies is based on a
variety of factors, including market capitalization, revenue size and industry
classification. The Board of Directors believes that the Company's primary
competitors for executive talent are companies with a similar market
capitalization and, accordingly, relies on a broad array of companies in various
industries for comparative analyses. 2006 base salary for the named executive
officers is $999,000, each, for Melvin J. Gordon and Ellen R. Gordon, $976,000
for John W. Newlin, $915,000 for Thomas E. Corr, and $693,000 for G. Howard
Ember.

2)    Annual Incentives and Other Awards

        Effective January 1, 1997, the Compensation Committee established the
Tootsie Roll Industries, Inc. Bonus Incentive Plan. In 2001, the shareholders
approved the 2001 Bonus Incentive Plan to replace the previous Bonus Incentive
Plan for 2001 and future years. The 2001 Bonus Incentive Plan was adopted to
ensure the tax deductibility of the annual bonus that may be earned by executive
officers of the Company. Under the Plan, certain key employees (including
employees who are also directors) designated by the Compensation Committee may
receive annual incentive compensation determined by pre-established objective
performance goals. This year, all executive officers named in the summary
compensation table included in this proxy statement were eligible for the 2001
Bonus Incentive Plan. Performance goals were based on the measures, objectives
and financial criteria discussed below.

        Annual incentive bonuses to some executive officers and/or CAP and
split-dollar insurance awards for all executive officers are made at the
discretion of the Board of Directors in order to recognize and reward each
executive officer's contribution to the Company's overall performance in terms
of both financial results and attainment of individual and Company goals. The
annual cash incentive bonus is designed to reward executives, as well as other
management personnel, for their contributions to the Company's financial
performance during the recently completed year.

        The annual CAP award and/or split-dollar life insurance program is
principally designed to provide an incentive to executive officers to achieve
both short-term and long-term financial and other goals, including strategic
objectives. These programs are also designed to provide an incentive for the
executive to remain with the Company on a long-term basis. These awards are
determined by the Board of Directors based on the performance of the Company and
the executive's contribution to the growth and success of the Company.

        The Board of Directors considers both achievement of strategic
objectives and financial performance measures in determining compensation
levels. The following measures of Company performance are considered in the
determination of bonuses and awards: earnings per share, increase in sales of
core brands and total sales, return on assets, return on equity; and net
earnings as a percentage of sales.

--------------------------------------------------------------------------------




3)    Other

        Each named executive officer is provided an automobile except for
Mr. and Mrs. Gordon who share an automobile and are provided with the services
of a driver. As disclosed in the proxy, Mr. and Mrs. Gordon also share the use
of a corporate apartment in connection with travel to their Chicago offices and
share the use of a corporate aircraft in connection with such travel and other
business purposes. Mr. and Mrs. Gordon also made personal use of the corporate
aircraft at a cost of $2,639 each in 2005. No personal use has been made in
2006.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.30



EXECUTIVE OFFICER COMPENSATION
